ZaNE, C. J.:
The plaintiff instituted this action in the district court to enforce the specific performance of an alleged contract in the words and figures following:
“LogaN, Utah, Feb. 8th, 1890.
“Received of J. M. Easton the sum of $10.00, as an ■option on the one-half interest of Hyrum Thatcher, of Logan City, in horses and ranch, etc., for the space of sixty days; the sum agreed upon being two thousand dollars cash down, and a balance of fifteen hundred dollars in two years; in all, $3,500. In case of failure of J. M. Easton to finish contract, he to forfeit the option.
“IIYRUM THATCHER.
“J. M. EastoN. [Seal.]"
A more particular description of the property was given in ,the complaint, and due execution and delivery ■of the contract was also averred. It was also alleged. *102that the defendant John B. Price, after such delivery and with a knowledge of it, purchased the same property of Thatcher, and that the plaintiff offered to perform the contract on his part, and demanded the execution thereof, and that Thatcher had refused to perform on his part. To the complaint the defendants interposed a demurrer on the ground that it did not state facts-sufficient to constitute a cause of action, which the court sustained. From this decision of the court the plaintiff’ has appealed to this court, and assigns the same as error-The only question argued by counsel, and submitted for our consideration and decision, is, was the contract void for uncertainty in the description of the land? That description is, “one-half interest of Hyrum Thatcher in-horses and ranch.” This is equivalent to saying, “a, ranch in which Hyrum Thatcher owns a one-half interest.” Extrinsic evidence to show that Hyrum Thatcher owned a one-half interest in a ranch would be competent. And it would also be competent for witnesses familiar with the ranch to describe it, giving its boundaries. By such evidence the contract could be applied to its subject-matter; and if the existence of such a ranch was to be-so shown, in the absence of any proof of another ranch in which Hyrum Thatcher owned a one-half interest, the subject of the contract would be identified, and it would: not be within the statute of frauds. It would also be-competent to prove that Hyrum Thatcher owned a one-half interest in no other ranch. The above statement of the law is supported by the following authorities: Waring v. Ayres, 40 N. Y. 358; Devl. Deeds, § 113; Notes to Atwood v. Cobb, 26 Amer. Dec. 667; King v. Ruckman, 20 N. J. Eq. 359; Hurly v. Brown, 98 Mass. 545; 1 Greenl. Ev. §§ 286, 287; Atwood v. Cobb, 16 Pick. 227; Scanlan v. Geddes, 112 Mass. 15. We are of the opinion -that the court below erred in sustaining the defendants’*103demurrer to the plaintiff's complaint. That decision is reversed, and the case is remanded, with directions to the court below to overrule the demurrer, and permit defendants to answer.
Anderson, J., Blackbubn, J., and MineR, J., concurred.